

Exhibit 10.19


SYMANTEC CORPORATION
EXECUTIVE SEVERANCE PLAN


This Executive Severance Plan (the “Plan”) applies to all employees of Symantec
Corporation (the “Company”) who are executive officers of the Company who are
designated as Section 16(b) officers or are at the Executive Vice President or
Senior Vice President or Group President level (collectively defined as the
“Executives”) and who meet the eligibility requirements set forth below.


Eligibility.


This Plan makes severance pay available only to Eligible Executives who are
determined by Symantec, in its sole and absolute discretion, to be eligible for
such benefits. "Eligible Executives" are defined under this Plan as individuals
who meet the following criteria:


•
Those who have been continuously employed by Symantec; and



•
are involuntarily terminated from active employment other than for Cause as
defined below; and



•
have not been terminated due to the sale of a business, a part of a business,
divestiture or spin-off, and offered employment in connection therewith upon
terms and conditions substantially identical to those in effect immediately
prior to such sale, divestiture or spin-off ; and



•
did not terminate employment because of death, disability or retirement; and



•
are not entitled to severance or similar benefits under any other plan, fund,
program, policy, arrangement or individualized written agreement providing for
severance benefits that is sponsored or funded by Symantec; and



•
have signed, submitted and not revoked a Release of Claims within the period of
time designated by Symantec.



“Cause” means (i) gross negligence or willful misconduct in the performance of
duties to the Company (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to the Company, after
a demand for substantial performance is delivered by the Company which
specifically identifies the manner in which it believes the Executive has not
substantially performed his/her duties and provides the Executive with a
reasonable opportunity to cure any alleged gross negligence or willful
misconduct; (ii) commission of any act of fraud with respect to the Company or
its affiliates; or (iii) conviction of a felony or a crime involving moral
turpitude causing material harm to the business and affairs of the Company. No
act or failure to act by the Executive shall be considered "willful" if done or
omitted by the Executive in good faith with reasonable belief that such action
or omission was in the best interest of the Company.
Severance Pay.


Severance pay under this Plan is equal to one (1) times the sum of such
Executive’s base salary in effect at the time of his or her involuntary
termination. Severance pay will be paid in a single, lump-sum payment minus
taxes, any amounts owed to Symantec, and any legally required deductions.
Severance will be paid ONLY if the Executive signs, submits and does not revoke
a Release of Claims. Release of Claims will be provided no later than
termination of employment and must be signed and returned within 45 days.
Severance will be paid as soon as administratively feasible after the applicable
revocation period (if any) has passed and no later than 2.5 months from the
employment termination date.


Outplacement Benefits.


Symantec will provide Eligible Executives with six months of outplacement
services, including counseling and guidance, to assist in securing subsequent
employment.



1





--------------------------------------------------------------------------------



Executive Annual Incentive Plan Payout.


Symantec shall make an additional payment to Eligible Executives who were
employed in good standing for a minimum of six (6) months prior to his or her
termination date as follows: (i) if the termination date occurs in the second
half of a fiscal year, the additional payment shall be equivalent to 75% of the
Eligible Executive’s prorated target incentive bonus under the Executive Annual
Incentive Plan (the “EAIP”) in effect for such fiscal year or (ii) if the
termination date occurs following the end of a fiscal year but prior to the EAIP
payout date, the additional payment shall be equivalent to 75% of the Eligible
Executive’s prorated (if applicable) target incentive bonus under the EAIP in
effect for such prior year. Any payments made under this paragraph shall be
subject to all terms and conditions of the EAIP then in effect, and shall be
paid ONLY if the Executive signs, submits and does not revoke a Release of
Claims.


Bonus Payment.


Symantec will pay Eligible Executives a one-time bonus payment of $15,000 to be
paid in a single, lump-sum payment minus taxes, any amounts owed to Symantec,
and any legally required deductions. This bonus will be paid as long as the
Executive signs, submits and does not revoke a Release of Claims. Release of
Claims will be provided no later than termination of employment and must be
signed and returned within 45 days. The one-time bonus payment will be paid as
soon as administratively feasible after the applicable revocation period (if
any) has passed and no later than 2.5 months from the employment termination
date.


Insurance Benefits.


Upon termination of employment, Executives must make a “COBRA” election in order
to continue their coverage under Symantec's group health plans, at the same
level of coverage that they were receiving as an active employee immediately
before their termination of employment. COBRA continuation coverage is available
for Symantec's group health plans that provide medical, prescription, dental,
vision, mental health/substance abuse and employee assistance program benefits,
as well as for the Health Care Flexible Spending Account under Symantec's
Flexible Benefits Plan. Executives will be solely responsible for paying the
entire amount of all COBRA premiums for their continuation coverage.


No Employment Agreement.


Nothing contained in this Plan shall be construed as a contract of employment
between Symantec and any executive, as a right of any employee to be continued
in the employment of Symantec, or as a limitation on the right of Symantec to
discharge any of its executives with or without cause. Furthermore, nothing
contained in this Plan shall be construed as entitling any terminated executive
to severance pay or other benefits unless that executive is eligible for, and
meets all requirements for, specific severance benefits described in accordance
with the terms of this Plan.


Governing Law.


This Plan shall be subject to, and governed by, the laws of the State of
California applicable to agreements made and to be performed entirely therein.


Interpretation and Construction.


The provisions of this Plan are intended to comply with the provisions of Code
Section 409A. If any provision of this Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such provisions not
being subject to the provisions of Section 409A.



2



